Haywood, J.
delivered the opinion of the Court.
Embree warranted Arnold before a justice of the peace on a property note payable in cattle.
The defendant, Arnold, after judgment against him, prayed an appeal and failed to give security. After waiting two days the justice who rendered the judgment issued execution. Arnold obtained a certiorari, and upon that the cause has come through the County Court and Circuit Court into this Court. The questions made at the bar are numerous, hut the only ones which have attracted the attention of the Court are these : First, had the justice jurisdiction ? Secondly, could a certiorari issue ?
First, the Act of 1809, cb. 54, § 1, raises the former jurisdiction from fifty to one hundred dollars by these words, “shall have jurisdiction of all d.ebts and demands, from fifty to one hundred dollars -inclusive, where the balance is due on any note or agreement signed by the party, in addition to the jurisdiction heretofore granted to justices of the peace.
Nothing is said of specific articles, as is said in the former acts ; no'doubt the omission is intentional.
Secondly, it is supposed that the cause being not before the justice, because of his having no jurisdiction, cannot be removed by certiorari. The answer to this doubt is, 1 Salk. 144, pl. 3 ; a certiorari may issue for the superintendence of all inferior jurisdictions, to see that they keep within the. bounds of their jurisdiction, therefore this writ properly issued.
The opinion of the Court is that the justice of the peace had no jurisdiction over a property contract exceeding fifty dollarsthat the judgment of the County Court dismissing the certiorari and supersedeas be *106affirmed, because no sufficient reason was given for not appealing, and that such part of the judgment of the County Court which affirms the judgment of the justice shall be reversed, and the cause to stand before the justice subject to all the exceptions it did before its removal into the County Court.
Judge BROWN thought that the justice having no jurisdiction, the cause could not be removed from before him.